Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 1 of 27. PageID #: 516362




                 EXHIBIT B
     Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 2 of 27. PageID #: 516363
                                                                                    Dated July 30, 2021




                                          EXHIBIT R

                      Agreement on Attorneys’ Fees, Costs, and Expenses

        This Agreement on Attorneys’ Fees, Expenses and Costs (“Fee Agreement”), is entered
between Janssen and the Plaintiffs’ Executive Committee appointed in the multidistrict litigation
in the Northern District of Ohio, In re National Prescription Opiate Litigation, No. 1:17-MD-
2804 (“MDL PEC”), in connection with the Janssen Master Settlement Agreement (“Janssen
Agreement”). This Fee Agreement becomes effective on the Effective Date of the Janssen
Agreement or the date that the Consent Judgments anticipated under the Janssen Agreement
become final in 25 Settling States (whichever is later). However, the costs specified in
paragraphs II.I.1 and II.I.4 of this Fee Agreement that are to be funded pre-Effective Date by
Janssen are effective upon agreement in writing with Janssen.

I.      Definitions

        A.     This Fee Agreement incorporates all defined terms in the Janssen Agreement,
               unless otherwise defined herein, and shall be interpreted in a manner consistent
               with the Janssen Agreement.

        B.     “Attorney.” Any of the following retained through a legal contract: a solo
               practitioner, multi-attorney law firm, or other legal representative of a
               Participating Subdivision.

        C.     “Attorney Fee Fund.” An account consisting of funds allocated to pay attorneys’
               fees approved pursuant to Section II of this Fee Agreement established by Order
               of and under the ongoing jurisdiction of the MDL Court, as provided below.

        D.     “Common Benefit Fund.” The sub fund of the Attorney Fee Fund described in
               Section II.C.

        E.     “Contingency Fee Fund.” The sub fund of the Attorney Fee Fund described in
               Section II.D.

        F.     “Cost and Expense Fund Administrator.” The administrator appointed by the
               MDL Court to administer the MDL Expense Fund and Litigating Subdivision
               Cost Fund as provided in the Fee Agreement.

        G.     “Cost Funds.” Collectively, the MDL Expense Fund and Litigating Subdivision
               Cost Fund.

        H.     “Fee Entitlement.” Any right, entitlement or expectation, including but not
               limited to a fee contract, contingent fee contract, agreement, referral arrangement,
               co-counsel arrangement, State Back-Stop agreement, or any other arrangement by
               which counsel could receive compensation or other consideration. For the
               avoidance of doubt, the scope of Fee Entitlement under paragraph II.G.3.a does
               not include any Attorneys’ fees associated with representation of a State.


                                               110                                  Dated July 30, 2021
                                                                             revised July 30, 2021
      Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 3 of 27. PageID #: 516364
                                                                                    Dated July 30, 2021




         I.    “Fee Panel.” The three-person panel appointed by the MDL Court to administer
               the Attorney Fee Fund and its sub funds as provided in the Fee Agreement.

         J.    “Litigating Subdivision Cost Fund.” The cost fund described in Section II.E
               herein.

         K.    “MDL Court.” United States District Court for the Northern District of Ohio
               Eastern Division, Case No. 1:17-md-2804, Judge Dan Aaron Polster.

         L.    “MDL Expense Fund.” The cost fund described in Section II.F below.

         M.    “MDL PEC.” The Plaintiffs’ Executive Committee appointed by the MDL Court.

         N.    “Non-Participating Litigating Subdivision.” A Litigating Subdivision that is not a
               Participating Subdivision.

         O.    “Participating Litigating Subdivision.” A Litigating Subdivision that is also a
               Participating Subdivision.

         P.    “Participation Agreement.” An agreement executed by an Attorney that
               acknowledges the obligation to pay an appropriate MDL Common Benefit
               Assessment.

         Q.    “Qualifying Representation.” Legal services provided for representation of a
               Participating Litigating Subdivision regarding Released Claims against Released
               Entities.

         R.    “State Back-Stop Agreement.” Any agreement by a Settling State and private
               counsel for Participating Subdivisions in that State (or legislation enacted in that
               State) to provide, adjust, or guarantee attorneys’ fees and costs, whether from the
               Attorney Fee Fund or any other source recognized in the agreement or legislation.

II.      Fees and Costs

         A.    Total Attorneys’ Fees and Costs.

               1. Total attorneys’ fees and costs to be paid by Janssen to Attorneys in each of
                  the relevant Payment Years under this Agreement shall be up to the following
                  amounts, subject to the provisions set forth below, including with respect to
                  the division of the Attorney Fee Fund into its sub funds:




                                               111                                  Dated July 30, 2021
                                                                             revised July 30, 2021
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 4 of 27. PageID #: 516365
                                                                             Dated July 30, 2021




                       Attorney Fee
                       Fund
                                                    Litigating
                       (Contingency     MDL Expense
                                                    Subdivision Cost
                       Fee Fund and     Fund
                                                    Fund
                       Common
                       Benefit Fund)
             Payment
                       $32,391,518.74 $9,615,384.61 $10,000,000.00
             Year 1

             Payment
                       $35,936,883.63                 $10,000,000.00
             Year 2
             Payment
                       $64,482,248.52                 $10,000,000.00
             Year 3
             Payment
                       $43,720,414.21
             Year 4
             Payment
                       $43,720,414.21
             Year 5
             Payment
                       $43,720,414.21
             Year 6
             Payment
                       $43,720,414.21
             Year 7


         2. The sub funds within the Attorney Fee Fund shall include the Common
            Benefit Fund and the Contingency Fee Fund. The Cost Funds shall include
            the MDL Expense Fund, and the Litigating Subdivision Cost Fund. The State
            Counsel Fee Fund and the State Cost Fund shall be separate funds under the
            control of the Settling States.

         3. The Contingency Fee Fund and the Common Benefit Fund shall be
            administered by a Fee Panel to be appointed by the MDL Court that will be
            governed by the provisions of this Fee Agreement and shall design the process
            and procedures for the allocation of fees pursuant to this Fee Agreement and
            the MDL Court’s Order. The Cost Funds shall be administered by the Cost
            and Expense Fund Administrator to be appointed by the MDL Court who will
            be governed by the provisions of this Fee Agreement and shall design the
            process and procedures for the allocation of costs pursuant to this Agreement
            and the MDL Court’s Order.

         4. The fees and costs to be paid under this Fee Agreement are available for
            Attorneys engaged in Qualifying Representations only. Fees and costs to be
            paid under this Fee Agreement are not available prior to the Effective Date of
            the Janssen Agreement or if the Janssen Agreement does not proceed past
            Janssen’s determination in Section VIII.A of the Janssen Agreement. Fees
            and costs to be paid under this Fee Agreement are not available for
            representation of Non-Participating Subdivisions or Non-Litigating
            Subdivisions and are not available for representation of private hospitals,
            third-party payors, NAS claimants, personal injury/wrongful death claimants,
            or any entity other than Participating Litigating Subdivisions. In addition,
            fees and costs under this Fee Agreement are not available for representation of


                                            112                              Dated July 30, 2021
                                                                       revised July 30, 2021
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 5 of 27. PageID #: 516366
                                                                             Dated July 30, 2021




            any individual or entity in matters other than those claims against Released
            Entities, but may include a reasonable share of representations that involve
            development of facts for pursuit of opioid-related claims against multiple
            defendants in the pharmacy, manufacturing, and distribution chain.

   B.    Attorney Fee Fund and Sub Funds

         1. There shall be a split of the Attorney Fee Fund into the Contingency Fee Fund
            and the Common Benefit Fund. The split shall be 40% to the Contingency
            Fee Fund and 60% to the Common Benefit Fund.

         2. In no event shall Janssen be required to pay more into the Attorney Fee Fund
            in any Payment Year than the maximum amount specified for that Payment
            Year in paragraph II.A.1, which amounts are reflected in Exhibit M to the
            Janssen Agreement. The amounts allocated to the Contingency Fee Fund and
            the Common Benefit Fund set by the Fee Panel shall be subject to the
            reductions and offsets set forth below.

         3. Awards of fees from the Contingency Fee Fund shall be available to Attorneys
            with Qualifying Representations of Participating Litigating Subdivisions
            eligible to receive an allocation under the Janssen Agreement, as set forth in
            Exhibit G to the Janssen Agreement, and shall be made applying the
            Mathematical Model attached as Exhibit “A” to this Fee Agreement. The
            collection of the data and calculations for the Mathematical Model has been a
            cooperative effort among private counsel for a large number of Litigating
            Subdivisions. The analysis has been spearheaded by Joseph Tann and
            Andrew Arnold. The Fee Panel is encouraged to continue working with those
            counsel in application of the Model. The Fee Panel shall oversee the
            application of the Model and resolve any questions or disputes concerning the
            eligibility of a Counsel to participate as required in Section II.G. The Panel is
            empowered to hear disputes concerning and ensure the accuracy of the
            mathematical calculation.

         4. As to awards from the Contingency Fee Fund, there shall be no right of
            appeal.

         5. Any appeal of an award of the Fee Panel from the Common Benefit Fund will
            be made to the MDL Court and be reviewed under an abuse of discretion
            standard.

   C.    Common Benefit Fund (60% of the Attorney Fee Fund.)

         1. Funds in the Attorney Fee Fund shall be allocated to the Common Benefit
            Fund according to the schedule set forth below, subject to the adjustments
            described in paragraph II.C.5. The payments are to be made on the following
            yearly schedule, subject to the adjustments set forth below:



                                         113                                 Dated July 30, 2021
                                                                       revised July 30, 2021
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 6 of 27. PageID #: 516367
                                                                                   Dated July 30, 2021




                  Payment Year 1      $19,434,911.24
                  Payment Year 2      $21,562,130.18
                  Payment Year 3      $38,689,349.11
                  Payment Year 4      $26,232,248.53
                  Payment Year 5      $26,232,248.53
                  Payment Year 6      $26,232,248.53
                  Payment Year 7      $26,232,248.53
                  Total:              $184,615,384.64

         2. The Common Benefit Fund shall be available to compensate Attorneys
            engaged in Qualifying Representations of Participating Litigating
            Subdivisions who:

            a. have performed work for the common benefit of all subdivisions pursuant
               to the guidelines established by Judge Polster set forth in MDL 2804 and
               the Order dated June 19, 2018, under docket number 636, which is
               included herein by reference; and

            b. satisfy the eligibility criteria set forth in Section II.G.

            For purposes of Common Benefit Fund distribution, notwithstanding
            paragraph II.A.4, Attorneys representing Tribal Nations litigating against
            Janssen that have reached a settlement for Released Claims with Janssen
            and/or Released Entities and meet the eligibility criteria in Section II.G shall
            be eligible.

         3. The Common Benefit Fund shall be overseen by the Fee Panel, which shall
            determine the allocation of funds to eligible Attorneys consistent with this Fee
            Agreement and the June 19, 2018 Order;

         4. In assessing the benefits that an Attorney has conferred to Participating
            Subdivisions (including non-Litigating Subdivisions) and/or Tribes for
            purposes of any compensation decision, the Fee Panel shall give significant
            weight to the extent to which (i) the Attorney and his or her clients have
            contributed to increasing (or reducing) the Initial Participation Tier achieved
            through participation in the Janssen Agreement, (ii) the Attorney and his or
            her clients have contributed to increasing (or reducing) the amounts achieved
            under Incentive Payments A-D through participation in the Janssen
            Agreement, and (iii) the Attorney and his or her clients have contributed to the
            potential triggering of any suspension, reduction, or offset of Settlement
            payment amounts under the Janssen Agreement. The panel may also
            consider additional fee recoveries the Attorney may potentially obtain,
            including, but not limited to, from State Back-Stop Agreements,
            representations of States or Tribal Nations, representations of other clients in
            opioids-related matters, or through the representation of Subdivision clients,



                                          114                                      Dated July 30, 2021
                                                                             revised July 30, 2021
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 7 of 27. PageID #: 516368
                                                                              Dated July 30, 2021




            whether they participated in the Janssen Agreement or not. It is the intent of
            this provision to recognize that the goal of the Janssen Agreement is to
            provide for maximum participation by the Subdivisions, maximum abatement
            funding for all Subdivisions nationally, and the maximum peace for Released
            Entities. Therefore, representing a Non-Participating Subdivision does not
            further the goal of the Janssen Agreement, and should not be considered
            Common Benefit because it does not increase funds available to Participating
            Subdivisions’ abatement programs. Representing Later Litigating
            Subdivisions is antithetical to the Janssen Settlement, detracts from Common
            Benefit, and is addressed by the ethics opinion discussed in paragraph II.I.4.
            The Fee Panel shall consider this concept of “common detriment” set forth in
            this paragraph in all of its decision making with respect to the allocation of the
            Attorney Fee Fund among Attorneys, as well as, in its discretion, any offsets
            provided to Janssen as set forth in paragraph II.C.6 and Section II.H. The Fee
            Panel shall consider the totality of the Attorney’s Participating Litigating
            Subdivisions as compared to the Attorney’s Non-Participating Litigating
            Subdivisions; the Parties recognize that, although the goal is for 100%
            participation, Attorneys with a higher number of clients have a higher
            probability of having one or more non-Participating Litigating Subdivision.
            As used in this paragraph II.C.4, “client” or “representing” a Subdivision shall
            include any Litigating Subdivision as to which the Attorney has a Fee
            Entitlement.

         5. As set forth in paragraph II.C.6 and Section II.H, the Fee Panel must consider
            the factors described in paragraph II.C.4 to determine how and whether to
            reduce the amounts to be paid by Janssen under this Fee Agreement and to
            determine how to allocate funds among Attorneys. They may also, at their
            discretion, consider other factors. Any reduction in payment obligation or
            credit to be given Janssen in this Fee Agreement shall be applied against
            Payment Year 7 and working backwards. Any reduction to an Attorney not
            credited to Janssen shall be allocated to attorneys whose Litigating
            Subdivision clients participated in the settlement by the Initial Participation
            Date.

         6. The amounts to be provided as a credit or offset to Janssen from the Common
            Benefit Fund shall depend on the relevant Participation Tier achieved, set
            forth in Exhibit H of the Janssen Agreement, as follows:

            a. At Participation Tier 1 or below, the Common Benefit Fund payments to
               be paid by Janssen shall be reduced as follows:

                i. With respect to any Attorney seeking payment from the Common
                   Benefit Fund, the Fee Panel shall compare the aggregate allocation
                   that Participating Litigating Subdivisions with which the Attorney has
                   a Fee Entitlement would receive using the negotiating class allocation
                   metrics with the aggregate amount that all Litigating Subdivisions
                   (Participating and Non-Participating) with which the Attorney has a


                                         115                                  Dated July 30, 2021
                                                                       revised July 30, 2021
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 8 of 27. PageID #: 516369
                                                                            Dated July 30, 2021




                  Fee Entitlement would receive using the negotiating class allocation
                  metrics, provided that only Litigating Subdivisions in Settling States
                  shall be considered for this ratio. The Fee Panel will multiply the
                  amount to be paid to that Attorney from the Common Benefit Fund by
                  that ratio, reduce the Attorney’s award by a maximum reduction of
                  15%, and the dollar amount of such reduction shall be deducted,
                  dollar-for-dollar, from the amount owed by Janssen to the Common
                  Benefit Fund of the Attorney Fee Fund.

               ii. In the event that any Non-Participating Subdivision that is (a) under
                   the jurisdiction of the MDL Court or (b) represented by an Attorney
                   that is obligated to pay into the MDL Common Benefit Fund pursuant
                   to a Participation Agreement, an order of the MDL Court, or any other
                   arrangement settles with or wins a judgment against a Released Entity
                   separate from the Janssen Agreement, and such settlement or judgment
                   results in a common benefit fee assessment or fee payment into the
                   MDL Common Benefit Fund during the time of Janssen’s obligation to
                   pay fees under this Fee Agreement, Janssen’s obligation to pay into the
                   Common Benefit Fund shall be reduced dollar-for-dollar for any
                   amount of such fee assessments or payments (in the aggregate based
                   on all reductions in this subparagraph II.C.6.a.ii) that exceed the
                   reductions in subparagraph II.C.6.a.i.

               iii. For the avoidance of doubt, in Tier 1 for each settlement or judgment
                    with Janssen that results in an assessment or payment to the MDL
                    Common Benefit Fund, that payment shall result in an offset for
                    Janssen, unless the assessment or payment occurs after the Payment
                    Date for Year 7.

            b. At Participation Tier 2, the Common Benefit Fund payments to be made
               by Janssen shall be reduced only as follows:

               i. Reduction by the Fee Panel. With respect to all Attorneys making an
                  application that seeks payment from the Common Benefit Fund, the
                  Fee Panel shall, following a determination that an Attorney is eligible
                  under Section II.G, apply the criteria specified in paragraph II.C.4 in
                  determining whether the lack of participation by Subdivisions with
                  which an Attorney has a Fee Entitlement has resulted in a reduction in
                  the Participation Tier achieved, reduction in benefit to Participating
                  Subdivisions as a result of reductions in Incentives A-D, and/or
                  potential triggering of a suspension, reduction, or offset under the
                  Janssen Agreement. If the Fee Panel concludes that such a reduction
                  has occurred, it must consider (1) the relative size of the Non-
                  Participating Subdivision, as adjusted by the severity measures
                  reflected in Exhibit H (governing the Participation Tiers) of the
                  Janssen Agreement, and the impact of its non-participation on the



                                       116                                  Dated July 30, 2021
                                                                     revised July 30, 2021
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 9 of 27. PageID #: 516370
                                                                            Dated July 30, 2021




                   Janssen Agreement as a whole (including amounts of Incentive
                   Payments and triggering of suspensions, reductions, or offsets); (2)
                   whether and by how much the payment to the Attorney from the
                   Common Benefit Fund should be reduced as a result of the impact of
                   such non-participation on Participating Subdivisions; and (3) whether
                   some or all of said reduction should revert to Janssen due to the
                   reduction in peace obtained from the Janssen Agreement.
                   Consideration of the factors discussed in this subparagraph and
                   paragraph II.C.4 is mandatory. The decision whether to (and by how
                   much) to reduce payments by Janssen or to reduce the payment to any
                   Attorney based on the factors in paragraph II.C.4 shall be in the sole
                   discretion of the Fee Panel.

               ii. Offsets.

                   (1) In the event that any Non-Participating Subdivision that is (a)
                       under the jurisdiction of the MDL Court or (b) represented by an
                       Attorney that is obligated to pay into the MDL Common Benefit
                       Fund pursuant to a Participation Agreement, an order of the MDL
                       Court, or any other arrangement settles with or wins a judgment
                       against a Released Entity separate from the Janssen Agreement,
                       and such settlement or judgment results in a common benefit fee
                       assessment or fee payment into the MDL Common Benefit Fund
                       during the time of Janssen’s obligation to pay Common Benefit
                       Fees under this Fee Agreement, Janssen’s obligation to pay into
                       the Common Benefit Fund shall be reduced dollar-for-dollar up to
                       the amount of the fee assessment or payment, except that such
                       amount shall be capped at 7.5% of the amount of the settlement or
                       judgment. Such reduction shall be taken first from Payment Year
                       7 of Janssen’s payments to the Common Benefit Fund of the
                       Attorney Fee Fund up to the full amount of Janssen’s payment
                       obligation in Payment Year 7, then from Payment Year 6, and so
                       on.

                   (2) For the avoidance of doubt, for each settlement or judgment with
                       Janssen that results in an assessment or payment to the MDL
                       Common Benefit Fund, that payment shall result in an offset for
                       Janssen, unless the assessment or payment occurs after the
                       Payment Date for Payment Year 7.

            c. At Participation Tier 3, the reductions to the Attorney Fee Fund shall be
               the same as set forth in subparagraph II.C.6.b, except that the cap on each
               offset shall be 5% of the amount of such settlement or judgment.

            d. At Participation Tier 4, there shall be no reductions to Janssen’s
               obligations to make payment into the Common Benefit Fund, but the
               principles set forth in paragraph II.C.4 shall continue to apply.


                                        117                                 Dated July 30, 2021
                                                                     revised July 30, 2021
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 10 of 27. PageID #: 516371
                                                                             Dated July 30, 2021




    D.    Contingency Fee Fund. (40% of the Attorney Fee Fund.)

          1. Funds from the Attorney Fee Fund shall be allocated to the Contingency Fee
             Fund on the following yearly schedule, subject to the adjustments set forth
             below:

                   Payment Year 1     $12,956,607.50
                   Payment Year 2     $14,374,753.45
                   Payment Year 3     $25,792,899.41
                   Payment Year 4     $17,488,165.68
                   Payment Year 5     $17,488,165.68
                   Payment Year 6     $17,488,165.68
                   Payment Year 7     $17,488,165.68
                   Total:             $123,076,923.09

          2. The Contingency Fee Fund shall be available to compensate Attorneys
             engaged in Qualifying Representations of Participating Litigating
             Subdivisions that meet the criteria set forth in Section II.G.

          3. The Contingency Fee Fund shall be available to Attorneys who

             a. represent Litigating Subdivisions that are Participating Subdivisions,
                whether their actions are filed in state or federal court, and

             b. meet the eligibility criteria of Section II.G.

             c. Participation in the Contingency Fee Fund by counsel that have a case that
                is not subject to the jurisdiction of the MDL Court shall not create,
                provide, or waive jurisdiction of the MDL Court over that Litigating
                Subdivision, that case or Attorneys, other than to oversee the fairness of
                the distribution process, and enforcement of this Fee Agreement.

          4. The amounts owed by Janssen to the Contingency Fee Fund shall depend on
             the relevant Participation Tier set forth in Exhibit H of the Janssen Agreement
             as follows:

             a. At Participation Tiers 1, 2 and 3, the Contingency Fee Fund payments
                shall be reduced as follows:

                 i. For Non-Settling States, the Contingency Fee Fund payments shall
                    first be reduced by the amounts identified by the Fee Panel, pursuant
                    to paragraph II.H.6, that would have been owed to counsel for
                    Litigating Subdivisions in Non-Settling States, had those States and
                    those Litigating Subdivisions been Settling States and Participating
                    Subdivisions.




                                          118                                Dated July 30, 2021
                                                                       revised July 30, 2021
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 11 of 27. PageID #: 516372
                                                                             Dated July 30, 2021




                 ii. Following the calculation in subparagraph II.D.4.a.i, the Contingency
                     Fee Fund payments shall be reduced to reflect the non-joinder of
                     Litigating Subdivisions in Settling States by subtracting the amounts
                     identified by the Fee Panel, pursuant to paragraph II.H.6, that would
                     have been owed to counsel for Non-Participating Litigating
                     Subdivisions in Settling States had such Litigating Subdivisions been
                     Participating Subdivisions.

             b. At Participation Tier 4, there shall be no reductions in the Contingency
                Fee Fund.

             c. In the event that Janssen, prior to the Effective Date of the Janssen
                Agreement, settles with any Litigating Subdivision and, under such
                settlement agreement pays attorneys’ fees, the Fee Panel shall treat those
                Litigating Subdivisions as Participating Litigating Subdivisions and,
                applying the same criteria applicable to all Attorneys for Participating
                Litigating Subdivisions, determine what amount they would have been
                paid from the Contingency Fee Fund if they had become Participating
                Subdivisions under the Janssen Agreement without such prior settlement.
                That sum, rather than being paid to the Attorney for the previously settling
                Litigating Subdivision, shall be credited and/or returned to Janssen as if
                determined under (a)(ii) above, except that such credit shall not be greater
                than the amount to the Attorneys paid under the Litigating Subdivision’s
                prior settlement agreement.

    E.    Litigating Subdivision Cost Fund.

          1. Janssen shall pay $30,000,000.00 into the Litigating Subdivision Cost Fund,
             according to the schedule set forth below:

                 Payment Year 1                        $10,000,000.00
                 Payment Year 2                        $10,000,000.00
                 Payment Year 3                        $10,000,000.00
                 Total                                 $30,000,000.00

          2. The Litigating Subdivision Cost Fund shall be available to compensate
             Attorneys for costs and expenses arising out of representation of Participating
             Litigating Subdivisions or to compensate Participating Litigating Subdivisions
             for direct in-house costs for expenditures related to their litigation against
             Janssen including the cost of in-house employees. No funds in the Litigating
             Subdivision Cost Fund may be used to compensate the costs incurred by Non-
             Participating Subdivisions or Non-Litigating Subdivisions or costs and
             expenses arising out of representation of any such Subdivision. In allocating
             the Litigating Subdivision Cost Fund, the Administrator shall not allocate any
             funds for costs incurred after July 21, 2021.



                                         119                                 Dated July 30, 2021
                                                                      revised July 30, 2021
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 12 of 27. PageID #: 516373
                                                                              Dated July 30, 2021




          3. During the period between July 21, 2021, and the Effective Date, the MDL
             PEC, as well as Litigating Subdivisions eligible to claim costs from the
             Litigating Subdivision Cost Fund, shall make best efforts to cease litigation
             activity against Janssen, including by jointly seeking stays or severance of
             claims against Janssen, where feasible, or postponements if a motion to stay or
             sever is not feasible or is denied, so long as such actions are not otherwise
             detrimental to the Litigating Subdivision.

          4. In the event that Janssen, prior to the Effective Date of the Janssen
             Agreement, settles with any Litigating Subdivision and, under such settlement
             agreement pay costs to the Litigating Subdivision or its Attorney, the MDL
             Cost and Expense Fund Administrator shall treat those Litigating Subdivisions
             as Participating Litigating Subdivisions and, using the same criteria applicable
             to all applicants to the Litigating Subdivision Cost Fund, determine what
             amount in costs the Litigating Subdivision or its Attorney would have been
             paid from the Subdivision Cost Fund if they had settled under the Janssen
             Agreement. That sum, rather than being paid to the Attorney or the previously
             settling Litigating Subdivision, shall be credited and/or returned to Janssen,
             except that such sum shall not be greater than the amount paid under the
             previously settled Litigating Subdivision’s settlement agreement.

          5. The MDL Court shall appoint a Cost and Expense Fund Administrator, who
             shall develop a process and criteria, with input from participating counsel, by
             which to a) determine the distribution of amounts from the MDL Expense
             Fund in pursuit of the claims against Janssen; and b) receive and evaluate
             applications from Participating Litigating Subdivisions, whether filed in
             Federal Court or State Court, to seek reimbursement from the Litigating
             Subdivision Cost Fund for eligible costs under Section II.E.2 in pursuit of the
             claims against Janssen. The Cost and Expense Fund Administrator shall
             require transparency from all applicants as to any other sources for
             compensating Attorneys for Litigating Subdivisions for costs incurred. The
             Cost and Expense Fund Administrator shall be compensated from the Fund.

          6. In the event that the total amount of reimbursements from the Litigating
             Subdivision Cost Fund approved as reasonable by the Cost and Expense
             Administrator is less than the $30,000,000.00, any remaining funds shall
             revert to Janssen.

    F.    MDL Expense Fund.

          1. In Payment Year 1 of the Janssen Settlement, Janssen shall pay the following
             amount into the MDL Expense Fund:

                   MDL Expense Fund                   $9,615,384.61




                                          120                                 Dated July 30, 2021
                                                                       revised July 30, 2021
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 13 of 27. PageID #: 516374
                                                                                 Dated July 30, 2021




          2. The MDL Expense Fund shall be released following the Effective Date of this
             Fee Agreement without any delay to reimburse the MDL Counsel for an
             agreed-to portion of the expenses incurred, as approved by the Cost and
             Expense Fund Administrator. The MDL Expense Fund will be paid directly
             to the MDL Cost Account, set up by MDL Order and will be administered
             under the ongoing jurisdiction of the MDL Court, as provided below. No
             funds may be used to compensate the costs incurred by Non-Participating
             Subdivisions or to compensate any Attorney for costs incurred in representing
             one or more Non-Participating Subdivisions.

          3. In allocating the MDL Expense Fund, the Administrator shall not allocate any
             funds for costs incurred after July 21, 2021, unless the Administrator
             determines that there are sufficient funds to cover all subdivision costs
             incurred prior to July 21, 2021 and that special circumstances exist to justify
             costs incurred following the public announcement of the Janssen Agreement.

    G.    Eligibility.

          1. It is the intention of all parties participating in the Fee Panel process that there
             should be total transparency to the Fee Panel and to all fund participants. In
             connection with the process to be developed by the Fee Panel, any and all
             monies in attorney’s fees, including referral fees, expenses paid, promises for
             payment, or any other Fee Entitlement, to any applicant in any opioid
             litigation shall be disclosed to the Fee Panel as a condition of participating in
             the Attorney Fee Fund and prior to an award from the Fee Panel. Any
             payment, expectation of payment or perceived entitlement to participate in a
             State Back-Stop Agreement or any other agreement reached with a Settling
             State or any Subdivision or any other source regarding payment of fees must
             be disclosed to the Fee Panel. Similarly, any right to payment from any other
             fund, for example a fund for payment to lawyers representing Settling States
             or Tribal Nations or Subdivisions shall be disclosed to the Fee Panel. Because
             it is anticipated that there will be multiple firms listed on contingent fee
             agreements with Litigating Subdivisions, the Fee Panel shall establish
             procedures, with input from Attorneys for Participating Litigating
             Subdivisions, for who should petition for fees from such groups and to whom
             the fee shall be paid and thereafter distributed to co-counsel in accordance
             with applicable agreements. For the avoidance of doubt, all Attorneys that are
             part of such groups must meet the eligibility criteria in paragraph II.G.3, must
             be subject to the criteria set forth in paragraph II.C.4, and must be disclosed to
             the Fee Panel.

          2. An Attorney may apply for and recover attorneys’ fees from the Common
             Benefit Fund, the Contingency Fee Fund, and the Litigating Subdivision Cost
             Fund and any fund created by a past or future State Back-Stop Agreement,
             provided the Attorney satisfies the requirements relevant to each such fund
             and requirements for disclosure to the Fee Panel.



                                           121                                   Dated July 30, 2021
                                                                          revised July 30, 2021
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 14 of 27. PageID #: 516375
                                                                               Dated July 30, 2021




          3. An Attorney may not receive any payment from the Attorney Fee Fund
             (which includes both the Contingency Fee Fund and the Common Benefit
             Fund) unless the following eligibility criteria are met and annually certified by
             the Attorney:

             a. The Attorney must expressly waive the enforcement against the Litigating
                Subdivision client of all Fee Entitlements (other than under State Back-
                Stop Agreements) arising out of or related to any or all Qualifying
                Representations of any Participating Litigating Subdivision prior to
                applying for attorneys’ fees from the Attorney Fee Fund or costs from the
                Cost Funds. All applications for attorneys’ fees or costs under this Fee
                Agreement shall include an affirmation by the Attorney of such waiver
                and notice to the client(s) of such waiver. Such waiver shall not preclude
                the Attorney from submitting such Fee Entitlements to the Fee Panel as a
                factor for consideration in allocating payments from the Attorney Fee
                Fund or in connection with a State Back-Stop Agreement. For the
                avoidance of doubt, no Attorney may recover fees or costs under this Fee
                Agreement unless the Attorney expressly agrees not to enforce Fee
                Entitlements as to each and every Participating Litigating Subdivision
                represented by that Attorney, but such Attorneys may participate in and
                receive funds from a State Back-Stop Agreement.

             b. The Attorney must represent that s/he has no present intent to represent or
                participate in the representation of any Later Litigating Subdivision or any
                Releasor with respect to Released Claims against Released Entities.

             c. The Attorney must represent that s/he has not and will not engage in any
                advertising or solicitation related to Released Claims against Released
                Entities where such advertising or solicitation relates to a representation
                that the Attorney could not undertake consistent with the ethics opinion
                referenced in paragraph II.I.4.

             d. The Attorney must represent s/he will not charge or accept any referral
                fees for any Released Claims brought against Released Entities by Later
                Litigating Subdivisions. For the avoidance of doubt, this representation
                shall not prohibit Attorneys from receiving allocated shares of any future
                common benefit assessments arising out of settlements or judgments with
                Later Litigating Subdivisions represented by other Attorneys that are the
                result of the MDL Court’s Common Benefit order.

             e. The Attorney may not have and must represent that s/he does not have a
                Fee Entitlement related to a Later Litigating Subdivision.




                                          122                                  Dated July 30, 2021
                                                                        revised July 30, 2021
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 15 of 27. PageID #: 516376
                                                                               Dated July 30, 2021




             f. The Attorney must certify that s/he has reviewed the ethics opinion
                referenced in paragraph II.I.4 and will act in conformity with such
                opinion.

             g. The Attorney must fully disclose the participation, or the anticipation of
                participation, in any agreement with a Settling State or Participating
                Subdivision concerning fees arising out of or related to the Janssen
                Agreement, including any fees paid or anticipated to be paid or any State
                Back-Stop Agreement.

             h. The Attorney must identify for the Fee Panel whether s/he utilized state
                litigation work product or MDL work product, including but not limited to
                ARCOS data, document repositories, experts developed in the MDL, and
                deposition transcripts. The Attorney must identify whether s/he signed the
                MDL Participation Agreement, and for which case(s) it was signed.

             i. Any Attorney who applies for fees from one or both Funds must represent
                that, having exercised his/her independent judgment, s/he believes the
                Janssen Agreement to be fair and will make or has made best efforts to
                recommend the Janssen Agreement to his or her Subdivision clients in
                Settling States. For avoidance of doubt, each Attorney is expected to
                exercise his or her independent judgment in the best interest of each client
                individually before determining whether to recommend joining the
                settlement. All applications for attorneys’ fees or costs under this section
                shall include an affirmation by the Attorney in compliance with this
                Subsection.

          4. No Attorney receiving fees under this Fee Agreement may apply for or
             recover from the Attorney Fee Fund fees arising from representing a Non-
             Settling State or a Non-Participating Subdivision. All applications for
             attorneys’ fees under this Section shall include an affirmation by the Attorney
             of compliance with this Section.

          5. An Attorney who has filed an application under this section and received an
             award of attorneys’ fees shall provide a certification of compliance with the
             Sections of this Fee Agreement annually during the years upon which they are
             still entitled to receive attorneys’ fee payments.

          6. If, at any time, the Attorney is unable to make the representations set forth in
             this Section, such representations become untrue, or the Attorney falsely
             represents compliance with the eligibility criteria, the Attorney shall cease to
             be eligible to receive funds from the Attorney Fee Fund until further review
             by the Fee Panel of the Attorney’s eligibility under and compliance with this
             Section II.




                                          123                                  Dated July 30, 2021
                                                                        revised July 30, 2021
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 16 of 27. PageID #: 516377
                                                                                Dated July 30, 2021




          7. If an Attorney has a Fee Entitlement with a Later Litigating Subdivision or
             otherwise becomes unable to reaffirm compliance with the eligibility criteria
             set forth above, the Attorney shall notify Janssen and the Fee Panel. For the
             avoidance of doubt, any Attorney who undertakes any new representation of,
             or has a Fee Entitlement with, a Later Litigating Subdivision shall be
             prohibited from receiving any future funds from the Attorney Fee Fund. If an
             Attorney fails to notify Janssen and the Fee Panel of such Fee Entitlement
             with a Later Litigating Subdivision, the Attorney shall be required to refund
             amounts previously paid.

          8. In the event that an Attorney is deemed ineligible by the Fee Panel (whether
             based on its initial application or subsequent recertification), the Fee Panel
             shall provide notice to the Attorney and give the Attorney 30 days to provide
             additional information such that the Fee Panel could re-consider the
             Attorney’s eligibility.

          9. To the extent that an Attorney has a Fee Entitlement with a Participating
              Subdivision and is authorized to bring Released Claims against Released
              Entities, but such authorization is, in scope, less broad than the category of
              Released Claims set forth in the Janssen Agreement, such Attorney may
              participate fully in both the Contingency Fee Fund and the Common Benefit
              Fund, without any reduction imposed by the Fee Panel due to the scope of the
              authorization, so long as the Participating Subdivision fully releases all
              Released Claims against Released Entities.

          10. Attorneys applying to the Attorney Fee Fund knowingly and expressly agree
              to be bound by the decisions of the Fee Panel, subject to the limited appeal
              rights set forth in this Fee Agreement, and waive the ability to assert the lack
              of enforceability of the allocation reached through the arbitration procedures
              outlined herein.

    H.    Calculation of Amounts Due.

          1. The Fee Panel shall be solely responsible for determining the amount of fees
             to be paid to each Attorney and each Participating Subdivision that applies
             under this Section. None of the Released Entities shall have any
             responsibility, obligation, or liability of any kind whatsoever with respect to
             how attorneys’ fees are calculated under this Section, except that the Fee
             Panel may receive information from Janssen as to (a) the identity of
             Participating, Non-Participating, Litigating, Later Litigating, and Non-
             Litigating Subdivisions; (b) the impact of non-participation by a Litigating
             Subdivision as is relevant to the Fee Panel’s determination in paragraph
             II.C.4; and (c) such other information as Janssen may voluntarily elect to
             provide.




                                           124                                  Dated July 30, 2021
                                                                         revised July 30, 2021
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 17 of 27. PageID #: 516378
                                                                              Dated July 30, 2021




          2. The Fee Panel shall establish procedures for the arbitration process consistent
             with this Fee Agreement and orders of the MDL Court. Such procedures may
             include submission of documentary and/or other evidence, interviews with
             applicants and/or other counsel (including counsel for Janssen) that the Fee
             Panel deems appropriate, and/or other means of creating a record upon which
             fee awards will be based.

          3. In making determinations under this Fee Agreement, the Fee Panel must apply
             the eligibility criteria set forth in Section II.G of this Fee Agreement and the
             criteria set forth in Section II. In addition, the Fee Panel will give
             consideration in regard to Common Benefit awards to the Johnson factors, as
             well as the following factors (which factors may be applied and given relative
             weight in the Fee Panel’s discretion):

             a. The Attorney’s contemporaneously recorded time and labor dedicated to
                Qualifying Representations along with the Attorney’s financial
                commitment to such Qualifying Representations. Claimed “time” will not
                be automatically accepted by the Fee Panel but will be critically reviewed
                and given substantially more weight and consideration if such time was
                subject to the audit process described in any Pretrial Order(s) governing
                the collection of common benefit time;

             b. The novelty, time, and complexity of the Qualifying Representations;

             c. The skill requisite to perform legal services properly and undesirability of
                the case;

             d. The preclusion of other employment by the Attorney due to time dedicated
                to Qualifying Representations;

             e. The “common benefit,” if any, alleged to have been conferred by the
                Attorney and whether such common benefit work product by that Attorney
                was used by others in parallel litigations against Released Entities whether
                within or outside the MDL, provided that any Attorney claiming that s/he
                substantially benefited cases other than those in which s/he entered an
                appearance as counsel must substantiate such claims by proffering factual
                support, such as proper supporting affidavits or other documents as
                determined by the Fee Panel with input from Attorneys for Participating
                Litigating Subdivisions;

             f. Any “common detriment,” as set forth in paragraph II.C.4.

             g. Any contingent fee agreement or other Fee Entitlement with Participating
                Subdivisions, enforcement of which, except for State Back-Stop
                Agreements, are waived in conjunction with the application, the nature
                and extent of any work for those Participating Subdivisions, whether such



                                          125                                 Dated July 30, 2021
                                                                       revised July 30, 2021
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 18 of 27. PageID #: 516379
                                                                               Dated July 30, 2021




                Participating Subdivisions actively litigated and, if so, the nature and
                procedural history of such case(s);

             h. The experience, reputation, and ability of the Attorney;

             i. Whether the Attorney’s clients brought Released Claims against Released
                Entities;

             j. The status of discovery in cases primarily handled by the Attorney;

             k. The nature of any work by the Attorney on “bellwether” cases or cases
                that were similarly active in litigation;

             l. Any pressure points successfully asserted by the Attorney in cases against
                Janssen or any risk for Janssen created by the Attorney in cases against
                them;

             m. Any risk for defendants created by applicants in cases against Janssen;

             n. Successful and unsuccessful motion practice in cases worked on by the
                Attorney;

             o. The date of filing of any cases filed by the Attorney;

             p. Obtaining consolidation of the litigation in the Attorney’s jurisdiction;

             q. The number and population of entities represented by the Attorney and the
                fees that would have been awarded under extinguished contingent fee
                arrangements;

             r. Whether the Attorney’s clients brought claims against Janssen;

             s. Whether the Attorney has had a leadership role in the litigation, whether in
                state or federal court;

             t. Whether the Attorney has had a leadership role in any negotiations aimed
                at resolving the litigation;

             u. Whether the Attorney’s cases have survived motions to dismiss;

             v. The extent to which the Attorney contributed to the work product used for
                the common benefit of opioids litigants, including, without limitation,
                work on ARCOS data, Prescription Data Monitoring Programs, IQVIA
                data, depositions, document production and analysis experts, motions,
                briefs and pleadings, trial preparations, and trials;




                                         126                                   Dated July 30, 2021
                                                                         revised July 30, 2021
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 19 of 27. PageID #: 516380
                                                                             Dated July 30, 2021




             w. The extent to which litigation was done prior to and contributed to
                completion of settlement negotiations, as distinct from litigation that was
                done litigating after the announcement of the Janssen Agreement, such
                latter litigation both being of less value and potentially resulting a
                common detriment to the settlement process; and

             x. Any other factors that the Fee Panel finds to be appropriate to consider
                after input from applicants to the Attorney Fee Fund.

          4. The Fee Panel shall develop procedures for receiving a single application,
             which may be updated or amended based on new information (such as
             participation by additional Litigating Subdivisions) from each Attorney
             seeking compensation from the Attorney Fee Fund pursuant to processes and
             procedures developed by the Fee Panel, which shall not be inconsistent with
             this Fee Agreement. Any request for attorneys’ fees not included on the
             single application or through the updating/amendment process designed by the
             Fee Panel shall be deemed waived. For purposes of transparency and to
             permit the Fee Panel to conduct its work, the application from each Attorney
             shall, at a minimum, require each Attorney to

             a. Identify all Litigating Subdivisions for which s/he is seeking payment
                from the Attorney Fee Fund;

             b. Identify all Subdivisions in both Settling and Non-Settling States (and,
                where applicable, Tribal Nations) with respect to which s/he has a Fee
                Entitlement with respect to Relevant Claims against Released Entities, and
                identify all co-counsel in such cases;

             c. Identify which of those Subdivisions are Participating Subdivisions and
                which are not (with similar information for Tribal Nations, where
                applicable);

             d. Specify the specific fund or funds within the Attorney Fee Fund from
                which the Attorney is seeking compensation;

             e. Demonstrate his or her eligibility for compensation from the relevant sub
                funds within the Attorney Fee Fund pursuant to the criteria set forth for
                the relevant sub fund;

             f. Identify any and all Fee Entitlements from representations of States, Tribal
                Nations, or other plaintiffs related to Released Claims against Released
                Entities or in opioids-related matters;

             g. Notwithstanding “a-f” above, the Panel may consider a supplemental
                application if the Attorney shows good cause why circumstances exist that
                will lead to consideration for additional Common Benefit award.



                                         127                                 Dated July 30, 2021
                                                                       revised July 30, 2021
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 20 of 27. PageID #: 516381
                                                                              Dated July 30, 2021




                 Examples would include, but are not limited to, an Attorney having Non-
                 Participating Litigating Subdivision clients that subsequently become
                 Participating Subdivisions, a Bar Date passes that increases participation
                 or the Participation Tier, or an Allocation Agreement is reached.

          5. With respect to the Common Benefit Fund, the Fee Panel shall (subject to any
             applicable MDL Court Order):

             a. Review the applications of all Attorneys seeking compensation from the
                Common Benefit Fund, including determining eligibility for each
                Attorney as set forth in Section II.G.

             b. Reduce, on an annual basis, Janssen’s payment obligations, as set forth in
                paragraph II.C.5. The Panel shall inform Janssen and the MDL PEC of all
                such amounts and adjust Janssen’s payment obligations accordingly.

             c. Using criteria set forth in Sections II.C and II.I, allocate amounts from the
                Common Benefit Fund to eligible Attorneys, including payment amounts
                for each Payment Year. In making such allocations (regardless of the
                Participation Tier achieved), the Panel shall apply the principles set forth
                in paragraph II.C.4 and shall allocate any reduction in the payments of
                Janssen specified in paragraph II.C.5 to the amounts paid to Attorneys
                with a Fee Entitlement to Litigating Subdivisions that are not Participating
                Subdivisions.

          6. With respect to the Contingency Fee Fund, the Fee Panel shall:

             a. Review the applications of all Attorneys seeking compensation from the
                Litigating Subdivision Fee Fund, including determining eligibility for each
                Attorney as set forth in Section II.G.

             b. Apply the Mathematical Model in Exhibit A.

             c. Use such allocations to reduce payments, on an annual basis, the payment
                obligations of Janssen to the Attorney Fee Fund as set forth in paragraph
                II.D.4, and distributions therefrom, and inform Janssen and the MDL PEC
                of all such adjustments.

          7. To the extent that there is a dispute about the calculations of the Fee Panel
             related to the amounts that Janssen is required to pay (including application of
             any reductions or offsets under this Fee Agreement), such disputes shall be
             presented to the Fee Panel and any disputed funds be paid into/held in escrow.
             The Fee Panel shall resolve such disputes expeditiously, with either Party
             having the right to seek review from the MDL Court.




                                          128                                 Dated July 30, 2021
                                                                       revised July 30, 2021
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 21 of 27. PageID #: 516382
                                                                               Dated July 30, 2021




          8. For purposes of determination of fee or cost awards, allocations, reductions,
             and possible reversions under this Fee Agreement, unless specified otherwise
             a Subdivision will be considered a Non-Participating Subdivision if it is not a
             Participating Subdivision as of the deadline for the application for the fee or
             cost award at issue (or, if the determination does not involve a specific
             application, the date on which the record for such determination closes).

          9. In the event that the Fee Panel, through the use of the Mathematical Model set
             forth in Exhibit A, allocates funds from the Contingency Fee Fund for an
             Attorney based on a Qualifying Representation of a Participating Litigating
             Subdivision or allocates cost to such Participating Litigating Subdivision and
             that Subdivision is in a Settling State in which the Consent Judgment has not
             been approved, such funds shall be placed into escrow until the Consent
             Judgment is approved, after which time they shall be released.
    I.    Miscellaneous.

          1. The costs associated with the Fee Panel prior to the Effective Date of the
             Attorney Fee Agreement shall be funded by Janssen. The Fee Panel shall
             charge an hourly rate that previously has been approved by a federal or state
             court and shall provide a budget and a cap for such work prior to the Effective
             Date, which shall be approved by Janssen and such approval shall not be
             unreasonably withheld. Janssen shall receive a refund for any such payment
             of pre-Effective Date costs from interest that accrues on the monies in the
             Attorney Fee Fund (including interest that accrues during such time as the
             Attorney Fee Fund monies are in escrow prior to the Effective Date of the
             Janssen Agreement), up to the amount of such costs. Post-Effective Date, the
             cost of the Fee Panel shall be charged against the applicable Fee Fund based
             on allocation by the Fee Panel and shall not be otherwise funded by Janssen.
             The costs associated with the Cost and Expense Fund Administrator shall be
             paid from funds in the MDL Expense Fund and the Litigating Subdivision
             Cost Fund and shall not be otherwise funded by Janssen.

          2. The MDL PEC will seek, and the Attorneys General for Settling States and
             Janssen will not oppose, a Common Benefit Fee Order requiring an
             assessment of 7.5% on the gross recovery (by judgment or settlement) of any
             Non-Participating Subdivision that is subject to the federal court jurisdiction,
             represented by a MDL PEC firm, represented by any Attorney receiving fees
             from the Common Benefit Fund, represented by any Attorney that signed a
             Participation Agreement or paid in a case otherwise under the jurisdiction of
             the MDL Court.

          3. The MDL PEC shall provide to Janssen information they have that identifies
             Attorneys who represent Litigating Subdivisions who are not Participating
             Subdivisions and who have an obligation to pay a common benefit
             assessment, either due to the MDL Court’s orders or having signed a
             Participation Agreement.



                                          129                                  Dated July 30, 2021
                                                                        revised July 30, 2021
  Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 22 of 27. PageID #: 516383
                                                                                  Dated July 30, 2021




              4. The MDL PEC shall retain ethics counsel of its choice to provide an opinion
                 that addresses the compliance of its ethical obligations, as it relates to the
                 Janssen Agreement. Such opinion shall address the issue of the potential
                 conflict of interest for an Attorney that had represented a Participating
                 Subdivision also representing a Later Litigating Subdivision as defined in the
                 Janssen Agreement. This Subsection shall be enforceable to the extent
                 permitted by the equivalent to Rules 1.16 and 5.6 of the ABA Model Rules of
                 Professional Conduct in the relevant jurisdictions. The opinion shall be
                 provided to Janssen as soon as it is completed and, in any event, prior to July
                 31, 2021 and shall be disseminated to counsel eligible to apply to the Attorney
                 Fee Fund within 30 days of the announcement of the Janssen Agreement. The
                 MDL PEC represents that it will comply with this opinion until the Reference
                 Date and thereafter if the Janssen Agreement proceeds.

              5. Participating Subdivisions agree to instruct their counsel to treat information,
                 work product and expert materials as secret under Rule 1.6 of the ABA Model
                 Rules of Professional Conduct. Accordingly, an Attorney shall not share
                 information or work product with, or experts or materials to, non-participants
                 (other than the Attorney’s own current clients or their lawyers, consultants,
                 experts or other representatives or agents). However, nothing herein shall
                 prevent MDL Leadership or PEC Counsel from fulfilling their obligations in
                 any MDL and the MDL Court Order.

III.   Miscellaneous

        A.     Termination. If the Janssen Agreement does not proceed past the Reference Date,
whether because Janssen does not determine to proceed or for any other reason, this Fee
Agreement shall be null and void, Janssen shall have no obligation to make any payments under
this Fee Agreement, and Janssen and the PEC shall take such steps as are necessary to restore the
status quo ante.

        B.     MDL Court Consideration. This Fee Agreement shall be attached as an exhibit to
the Janssen Agreement. This Fee Agreement shall also be submitted by Janssen and the MDL
PEC to the MDL Court for approval pursuant to the motion and order that shall be attached, prior
to the Preliminary Agreement Date of the Janssen Agreement, as Exhibit B.

              1. In the event that the MDL Court, through an order, makes any change to the
                 amounts potentially to be paid by Janssen under this Fee Agreement, makes
                 any change to the Fee Panel’s consideration of the factors set forth in
                 paragraph II.C.4, or any other material change to the draft Order attached as
                 part of Exhibit B or the terms of this Fee Agreement, Janssen and the MDL
                 PEC shall meet and confer concerning such changes.

              2. If Janssen and the MDL PEC are unable to reach agreement and revisions to
                 this Fee Agreement in the event discussed in paragraph III.B.1, this Fee



                                              130                                 Dated July 30, 2021
                                                                           revised July 30, 2021
  Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 23 of 27. PageID #: 516384
                                                                                     Dated July 30, 2021




                   Agreement shall be null and void, Janssen shall have no obligation to make
                   any payments under this Fee Agreement, and Janssen and the MDL PEC shall
                   take such steps as are necessary to restore the status quo ante.

      C.      Amendment. Once the MDL Court has entered an order implementing this Fee
Agreement, this Fee Agreement can only be amended by (1) written agreement of Janssen and
the MDL PEC and (2) approval by the MDL Court.

        D.      Jurisdiction and Enforcement. The MDL Court shall have exclusive and ongoing
jurisdiction over the enforcement and implementation of this Fee Agreement as set forth herein.
The MDL PEC shall be the Authorized Party to enforce this Fee Agreement, as to the payment
obligations of Janssen as set forth in this section, and as to Attorneys making application to the
Funds under this Fee Agreement. Solely for purposes of assessing or allocating common benefit
fees, the MDL Court will continue to have jurisdiction over the work product developed in the
MDL Court by and under the direction of the MDL PEC with respect to claims against Janssen,
including data and documents, depositions, expert reports, briefs and pleadings; and the MDL
Court’s protective orders, management orders, and other decisions regarding such discovery and
other work product, including but not limited to, conditions on its use, will continue in full force
and effect. Nothing in this paragraph authorizes the MDL Court to act contrary to this
Agreement or to share any of the work product, or provides the MDL Court with jurisdiction
over the Janssen Agreement.




                                                131                                  Dated July 30, 2021
                                                                              revised July 30, 2021
     Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 24 of 27. PageID #: 516385

                                                                                                   August 9, 2021


       Description of Mathematical Model for the Allocation of the Contingency Fee Funds
                   Distributor Settlement Agreement and Janssen Settlement Agreement

This document describes the Mathematical Model for allocation of the Contingency Fee Fund
described in Exhibit R (Agreement of Attorney’s Fees, Expenses and Costs) to the Distributor
Settlement Agreement and the Janssen Settlement Agreement, respectively. 1 Awards of fees from
the Contingency Fee Funds shall be available to Attorneys with Qualifying Representations of
Participating Litigating Subdivisions eligible to receive an allocation under the corresponding
agreements. 2 A Fee Panel shall oversee the application of the Model and resolve any questions or
disputes concerning the eligibility of a counsel to participate. The Panel is empowered to hear
disputes concerning and ensure the accuracy of the mathematical calculations.

In general terms, allocation of the Contingency Fee Fund shall be made by (1) determining the
amount of the Settlement Fund that is attributable to each Litigating Subdivision; (2) making
certain adjustments to these amounts based on when the Subdivision filed suit and the terms of the
applicable fee contract; and (3) dividing the Contingency Fee Fund proportionately among counsel
for each Participating Litigating Subdivision based on the amounts calculated in subpart 2.

Each Settling Defendant is responsible only for its own share of payments. 3 In other words, to
collect a fee award from the Contingency Fee Fund against a Settling Defendant, the Participating
Litigating Subdivision must have named the Settling Defendant in its lawsuit. The total amount
of the Contingency Fee Fund in the Distributor Settlement Agreement is $516,923,077. 4
Amerisource’s share is $160,246,153.97 (31.0%), Cardinal’s share is $159,729,230.89 (30.9%),
and McKesson’s share is $196,947,692.46 (38.1%). The total amount of the Contingency Fee
Fund in the Janssen Settlement Agreement is $123,076,923. 5

More specifically, allocation of each Settling Defendant’s share of the corresponding Contingency
Fee Fund shall be made according to the following steps. These steps must be performed
separately for each Settlement Agreement, and each Defendant is responsible for paying only its
share of the Contingency Fee Fund. These calculations are made only for purpose of determining
the percentage share of the Contingency Fee Fund that Attorneys for each Participating Litigating
Subdivision should receive, not for determining the dollar amount each Subdivision will receive.




1
    See Distributor Settlement Agreement, Exhibit R § II.B.3; Janssen Settlement Agreement, Exhibit R § II.B.3.
2
    Distributor Settlement Agreement, Exhibit R § II.B.3; Janssen Settlement Agreement, Exhibit R § II.B.3
3
    Distributor Settlement Agreement, Exhibit R § II.A.5.
4
    Distributor Settlement Agreement, Exhibit R § II.D.1.
5
    Janssen Settlement Agreement, Exhibit R § II.D.1.

                                                            1
Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 25 of 27. PageID #: 516386

                                                                               August 9, 2021

 (1) For each Settling State, attribute 50% of the settlement funds for that State to its
     Subdivisions according to the Subdivision Allocation Percentage in Exhibit G to the
     Distributor Settlement Agreement or Janssen Settlement Agreement, as appropriate.

    Illustrative example for the Distributor Agreement:

        •   Assume that State A is allocated 1.00000% of the $18,554,013,691.11
            Restitution/Abatement amount [see Exhibit M of the Agreement].

        •   50% of the 1% share allocated to State A is $92,770,068.46.

        •   Assume that, per Exhibit G of the Agreement, the Subdivision
            Allocation Percentage for City B in State A is 1.00000000%.

        •   For purposes of determining its counsel’s share of the Contingency
            Fee Fund, City B is attributed 1.00000000% of $92,770,068.46, or
            $927,700.68.


 (2) Adjust the amounts in paragraph 1 as follows:

        a. Upward Adjustment for Early Filers. Increase the amount calculated in paragraph
           1 above by 10% for any Litigating Subdivision that named the defendant(s) in a
           suit before December 5, 2017, the date the National Prescription Opiate Litigation
           MDL was formed. This adjustment must be done individually for each defendant.
           If the Litigating Subdivision did not name a Settling Defendant in a suit before
           January 1, 2021, then fees from the Contingency Fee Fund for that defendant will
           not be awarded to Attorneys with otherwise Qualifying Representations of that
           Participating Litigating Subdivision.

            Illustrative Example:
               •   Assume City C is attributed $1,000,000 under paragraph 1
                   above.
               •   If City C named the defendant(s) before 12/5/2017,                      the
                   attributed amount would be adjusted to $1,100,000.


        b. Determine Amount Due under Contingency Fee Contract. Determine the amount
           that would be due to Attorneys with Qualifying Representations of each
           Participating Litigating Subdivision under the terms of the applicable fee contract
           if the Participating Litigating Subdivision were to receive the amount calculated in
           paragraph 2.a. This amount can be referred to as the Contingency Fee Assumption.

            Illustrative Example:
            Continuing the example given in paragraph 2.a, if Attorneys have a
            20% contingency fee contract with City C for the relevant
            litigation, the amount calculated in this step would be 20% of
            $1,100,000, or $220,000.




                                             2
    Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 26 of 27. PageID #: 516387

                                                                                                       August 9, 2021

         In the next step, the Contingency Fee Assumption is used to determine the percentage share
         of the Contingency Fee Fund due to Attorneys for each Participating Litigating
         Subdivision.

     (3) Divide the Contingency Fee Fund proportionately among Attorneys for each Participating
         Litigating Subdivision in two ways:

              a. National Fee Pool Calculation. Determine each Litigating Subdivision’s
                 percentage share of all amounts due under contingency fee contracts nationwide by
                 dividing the Contingency Fee Assumption calculated for each Subdivision in
                 paragraph 2.b by the sum of all Contingency Fee Assumptions. Then multiply that
                 percentage by the Contingency Fee Fund to figure each Subdivision’s dollar share
                 of the Contingency Fee Fund (but only for Settling Defendants the Subdivision
                 timely named in a lawsuit). 6

                  Illustrative example for Distributor Settlement Agreement:
                       •    $220,000 [from para. 2.b] ÷ $1,800,000,000 [total amount owed
                            under contingency fee contracts nationwide] = 0.012222%7
                       •    0.012222% *            $516,923,077.32            [Contingency           Fee      Fund]      =
                            $63,179.49


              b. Separate State Fee Pools Calculation. Determine each Litigating Subdivision’s
                 percentage share of all amounts due under contingency fee contracts statewide by
                 dividing the Contingency Fee Assumption calculated for each Subdivision in
                 paragraph 2.b by the sum of all Contingency Fee Assumptions in the same State.
                 Then multiply that percentage by the portion of the Contingency Fee Fund that
                 corresponds to that State’s Overall Allocation Percentage, shown in Exhibit F of
                 the relevant Settlement Agreement, to figure each Subdivision’s dollar share of the
                 Contingency Fee Fund (but only for Settling Defendants the Subdivision timely
                 named in a lawsuit).

                  Illustrative example for Distributor Settlement Agreement:
                       •    1% * $516,923,077.32 = $5,169,230.77 [amount                                       of     the
                            Contingency Fee Fund corresponding to State A]
                       •    Assume a total of $17,600,000 is owed under contingency fee
                            contracts for State A.


6
 Because a few Litigating Subdivisions named only one or two of the Distributors in a lawsuit before January 1, 2021,
each Subdivision’s share of the Contingency Fee Fund is slightly different for each distributor. Therefore, under the
Distributor Settlement Agreement, the calculations described in this step need to be made separately for each Settling
Defendant. It is shown in a single calculation here for ease of illustration only.
7
  In this example, $1.8 billion is the amount theoretically owed under all contingency fee contracts for litigation against
distributors as calculated in paragraph 2.b. This amount is illustrative only; the actual amount will not be known until
all litigating subdivisions are identified and the terms of all of their contingency fee contracts are collected.

                                                            3
    Case: 1:17-md-02804 Doc #: 3823-3 Filed: 08/10/21 27 of 27. PageID #: 516388

                                                                                                     August 9, 2021

                       •   $220,000 [from para. 2.b] ÷ $17,600,000 = 1.25%
                       •   1.25% * $5,169,230.77 = $64,615.38


         The award of fees to Attorneys with Qualifying Representations of Participating Litigating
         Subdivisions will be the average of the final amounts calculated in paragraphs 3.a and 3.b
         above. 8

         Paragraph 3.a represents allocation based on a proportional share of a National Fee Pool,
         while paragraph 3.b represents allocation based on a proportional share of the Separate
         State Fee Pools. In other words, for the National Fee Pool described above in paragraph
         3.a, the contingency fee contract rate is compared to all other contingency fee contract rates
         in the nation. For the Separate State Fee Pools described above in paragraph 3.b, the
         contingency fee contract terms are compared to the other contingency fee contract terms in
         that same State. The National Fee Pool and the Separate State Fee Pools are given equal
         weighting. This is illustrated below.




         Using the first methodology, Attorneys for two Subdivisions in different States with the
         same amount calculated under paragraph 2.b would be assigned the same amount under
         paragraph 3.a. Using the second methodology, Attorneys for the same two Subdivisions
         would be assigned different amounts under paragraph 3.b because they are in different
         States. Specifically, the Subdivision in the State with a smaller proportion of Participating
         Litigating Subdivisions would be allocated more than the Subdivision in the State with a
         greater proportion of Participating Litigating Subdivisions.



8
  The model also enforces a maximum fee award of 20% of the amount calculated in 2.b. This rule is designed to
prevent windfalls by addressing over-allocation in a small number of states with relatively few Litigating Subdivisions.
An estimated 97% of Qualifying Representations are not impacted this rule. The description in this document of the
Mathematical Model is by necessity an abstraction; the precise contours of the calculations are defined in the model
itself.

                                                           4
